                  Case 1:20-cv-00748-SAB Document 7 Filed 06/26/20 Page 1 of 1


 1

 2

 3

 4
                           UNITED STATES DISTRICT COURT
 5
                                   EASTERN DISTRICT OF CALIFORNIA
 6

 7   GOLNAZ GOLDIE AUSEF,                                Case No. 1:20-cv-00748-SAB

 8                    Plaintiff,                         ORDER DIRECTING PLAINTIFF TO FILE
                                                         NOTICE OF STATUS OF SERVICE
 9           v.
                                                         FIVE DAY DEADLINE
10   COMMISSIONER OF SOCIAL SECURITY,

11                    Defendant.

12

13          Plaintiff Golnaz Goldie Ausef filed this action on May 27, 2020. The summonses were

14 issued on May 29, 2020. Pursuant to the scheduling order issued on May 29, 2020, unless other

15 provision is made pursuant to an application to proceed in forma pauperis, appellant is required

16 to effect service within twenty days of filing the complaint and file a return of service with this

17 court. More than twenty days have passed and Plaintiff has not filed a return of service with the

18 Court, nor does the record reflect that service was referred to the United States Marshall.

19          Accordingly, IT IS HEREBY ORDERED that Plaintiff shall file a notice within five (5)

20 days informing the Court of the status of service on Defendant in this action.

21
     IT IS SO ORDERED.
22

23 Dated:      June 25, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                     1
